--------------------------------------------------------------------------------

Exhibit 10.1
 
OWNERSHIP LIMIT WAIVER AGREEMENT (BLACKROCK)


THIS OWNERSHIP LIMIT WAIVER AGREEMENT (this “Agreement”), dated as of November
18, 2010, is between Lexington Realty Trust, a Maryland real estate investment
trust (the “Company”), and BlackRock, Inc. (for itself and on behalf of certain
affiliated entities, as set forth herein).  Capitalized terms used, but not
otherwise defined, in this Agreement shall have the meanings given to them in
the hereinafter-mentioned Declaration.




RECITALS


A.            In order to protect the Company's qualification for U.S. federal
income tax purposes as a REIT, Article IX of the Company’s Declaration of Trust
(the “Declaration”) contains (1) a restriction prohibiting any Person from
Beneficially Owning or Constructively Owning outstanding shares of beneficial
interest in the Company which are classified as Common Stock or Preferred Stock
(the “Equity Stock”) in excess of 9.8% of the value of the outstanding Equity
Stock of the Company (the “Ownership Limit”) and (2) a restriction setting forth
that any sale, transfer, gift, hypothecation, pledge, assignment, devise or
other disposition of Equity Stock of the Company that, if effective, would
result in any Person Beneficially Owning or Constructively Owning Equity Stock
in excess of the Ownership Limit shall be void ab initio as to the Transfer of
that number of shares of Equity Stock which would be otherwise Beneficially or
Constructively Owned by such Person in excess of the Ownership Limit; and the
intended transferee shall acquire no rights in such excess shares of Equity
Stock.


B.            BlackRock, Inc., together with its subsidiaries (collectively,
"BlackRock"), acts, or may in the future act, as the manager and/or investment
advisor of various investment funds and accounts (collectively, the "Funds" and,
together with BlackRock, the "BlackRock Investors").  The BlackRock Investors
may, from time to time, own Equity Stock or other securities convertible into or
exercisable for Equity Stock of the Company.  In the event that some or all of
the various BlackRock Investors are deemed to comprise a "group" for purposes of
Section 13(d)(3) of the Securities and Exchange Act of 1934, as amended (the
“1934 Act”), and therefore are treated as a Person within the meaning of the
Declaration, all shares of Equity Stock of the Company that are owned by such
BlackRock Investors would then be aggregated for purposes of applying the
Ownership Limitation.


C.            BlackRock believes that such stock ownership by the BlackRock
Investors will not adversely affect the Company's qualification as a REIT, and
requests an exemption from the Ownership Limitation, subject to the terms and
conditions set forth herein (the "Ownership Limit Waiver").  BlackRock is
requesting the Ownership Limit Waiver in order to be able to invest in Equity
Stock and other securities of the Company on behalf of the Funds, both existing
as well as those that may be formed in the future, without the need to
continually request exemptions.


D.            Pursuant to subparagraph (a)(9) of Article IX of the Declaration,
the Company’s Board of Trustees has adopted resolutions approving the Ownership
Limit Waiver on the terms and conditions hereinafter set forth.


 
 

--------------------------------------------------------------------------------

 


AGREEMENT


1.                              WAIVER OF OWNERSHIP LIMIT


1.1.           The Company exempts the BlackRock Investors,  as a group to the
extent they comprise a “group” for purposes of the 1934 Act solely as a result
of BlackRock acting as a manager or investment advisor to the members of such
deemed group (a “Group”), effective as of the date hereof and subject to the
terms herein, from the Ownership Limit:


(A)           to the extent of 16,477,910 shares of Common Stock of the Company
(for this purpose, counting each Equity Share that is Beneficially Owned by any
BlackRock Investor only once), which amount shall be adjusted as appropriate to
reflect stock splits, reverse stock splits or similar transactions that affect
all shares equally, and


(B)           upon and subject to BlackRock’s compliance with Section 2 below
and its continued compliance with the covenants referred to therein.


For the avoidance of doubt, any BlackRock Investor’s ownership of shares of
Common Stock of the Company for purposes of Section 1.1(A) must include the
portion of any shares of Equity Stock of the Company deemed to be owned by such
BlackRock Investor as a result of its Beneficial Ownership of any equity
securities (or securities convertible into equity securities) of any other
ownership limit waiver holders that have been identified to BlackRock by the
Company, including the entities listed in Exhibit A to this Agreement.


2.                              LIMITATIONS AND OTHER MATTERS


2.1.           The Ownership Limit Waiver shall not be effective if and to the
extent that, as a result of any BlackRock Investor’s ownership of Common Stock
of the Company permitted by reason of the Ownership Limit Waiver:


(A) any of BlackRock or any BlackRock Investor, individually, would be
considered to own (actually or Constructively, applying the provisions of
Section 856(d)(5) of the Code) more than 9.8% (by number of shares or value,
whichever is more restrictive) of the total outstanding shares of Equity Stock
of the Company, but, in the case of Constructive Ownership, only if the Company
would (or could reasonably be expected to) recognize, as a result thereof, more
than a de minimis amount of rental income that is disqualified for purposes of
the REIT rules by reason of Section 856(d)(2)(B) of the Code as determined by
the Company in its discretion, or


(B) any of BlackRock or any BlackRock Investor, individually, would be
considered to own (within the meaning of Section 856(h) of the Code) more than
9.8% (by number of shares or value, whichever is more restrictive) of the total
outstanding shares of Equity Stock of the Company (whether or not such ownership
causes the Company to be “closely held” under the REIT rules), or


 
2

--------------------------------------------------------------------------------

 


(C) any “individual” (within the meaning of Section 542(a)(2) of the Code) would
be considered to own (within the meaning of Section 856(h) of the Code) more
than 9.8% (by number of shares or value, whichever is more restrictive) of the
total outstanding shares of Equity Stock of the Company (whether or not such
ownership causes the Company to be “closely held” under the REIT rules).


For the avoidance of doubt, any determination made pursuant to this Section 2.1
must include the portion of any shares of Equity Stock of the Company deemed to
be owned by BlackRock or any BlackRock Investor as a result of the ownership of
any equity securities (or securities convertible into equity securities) of any
other ownership limit waiver holders, including the entities listed in Exhibit A
to this Agreement.


In addition, if the Ownership Limit Waiver is not effective as a result of the
operation of any clause(s) of the first sentence of this Section 2.1, the Equity
Stock of the Company that otherwise would be Excess Stock shall be deemed to
have been transferred to the Company in accordance with subparagraph (b)(1) of
Article IX of the Declaration.


2.2.           For the Ownership Limit Waiver to be effective, BlackRock hereby
represents and warrants that:


(A)           Certain subsidiaries of BlackRock, Inc. are investment advisors
registered with the Securities and Exchange Commission under the Investment
Advisers Act of 1940, as amended.


(B)           The Equity Stock of the Company covered by the Waiver Agreement
will generally be acquired by BlackRock in its capacity as an investment advisor
on behalf of the BlackRock Investors and not by BlackRock for its own account,
provided, however, that BlackRock may, for its own account, hold not more than
1% of the Common Stock of the Company.


(C)           Neither BlackRock nor, to the best knowledge of BlackRock, any of
the BlackRock Investors will, as a result of its acquisition of Equity Stock of
the Company covered by the Waiver Agreement, own (actually or Constructively,
applying the provisions of Section 856(d)(5) of the Code), more than 9.8% (by
number of shares or value, whichever is more restrictive) of the total
outstanding shares of Equity Stock of the Company.


(D)           No “individual” (as defined in Section 542(a)(2) of the Code) who
owns (within the meaning of Section 856(h)(1) of the Code) any of the shares of
Equity Stock of the Company covered by the Ownership Limit Waiver, shall own
shares of Equity Stock of the Company in an amount greater than 9.8% (by number
of shares or value, whichever is more restrictive) of the total outstanding
shares of Equity Stock of the Company, it being understood that BlackRock is not
responsible for the ownership of shares of Equity Stock of the Company that an
owner of one or more of the Funds may hold through other accounts not managed by
BlackRock.


 
3

--------------------------------------------------------------------------------

 


(E)            BlackRock covenants to notify the Company promptly after it
obtains knowledge that any of the foregoing representations is or may no longer
continue to be accurate.


2.3.           Except as otherwise determined by the Board of Trustees of the
Company, the Ownership Limit Waiver shall cease to be effective upon any breach
of the representations or covenants set forth herein.  In addition, if the
Ownership Limit Waiver ceases to be effective as a result of the operation of
the preceding sentence, the shares of Equity Stock of the Company that would
otherwise be Excess Stock shall be deemed to have been transferred to the
Company in accordance with subparagraph (b)(1) of Article IX of the Declaration.


2.4.           Neither this Agreement nor the waiver contained herein may be
assigned or transferred, including by operation of law or in connection with a
merger, consolidation, transfer of equity interests or other transaction
involving any party benefiting from the waiver, by any party hereto or any of
their respective affiliates without the prior written consent of the Company,
provided, however, that the effectiveness of the Ownership Limit Waiver shall
not be adversely affected by any change in the composition of the subsidiaries
comprising BlackRock or the managed funds and accounts that comprise the Funds,
provided that BlackRock and the BlackRock Investors have complied and continue
to comply with all of the terms hereof.


3.                              MISCELLANEOUS


3.1.           All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Maryland, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Maryland or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Maryland.


3.2.           This Agreement may be signed by the parties in separate
counterparts, each of which when so signed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.


3.3.           All references to any Code provision shall be deemed to include
any successor provisions of the Code and any regulatory, judicial or
administrative amendment or interpretation of such statutory provisions.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4.           To the extent shares of Equity Stock subject to the Ownership
Limitation Waiver provided for in this Agreement are treated as Excess Shares
pursuant to Article IX of the Declaration, if permitted under applicable law and
regulation, the treatment of shares of Equity Stock as Excess Shares shall be
done in a way that first treats shares of Equity Stock other than shares of
Equity Stock acquired prior to the date hereof as Excess Shares and then any
other shares of Equity Stock. For the avoidance of doubt, nothing in this
Agreement shall be interpreted, construed or deemed to grant a waiver of the
Ownership Limit to anyone other than the BlackRock Investors as a Group, as set
forth herein.


[Signature Page Follows]


 
5

--------------------------------------------------------------------------------

 


Each of the parties has caused this Agreement to be signed by its duly
authorized officers as of the date set forth in the introductory paragraph
hereof.


THE COMPANY
 
BLACKROCK
             
Lexington Realty Trust
 
BlackRock, Inc.
             
By:
/s/ T. Wilson Eglin
 
By:
/s/ Matthew J. Fitzgerald
   
Name: T. Wilson Eglin
   
Matthew J. Fitzgerald
   
Title: Chief Executive Officer
   
Director
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO THE WAIVER AGREEMENT


EXEMPT WAIVER HOLDERS


1.
Vornado Realty L.P.

2.
Cohen & Steers Capital Management, Inc.

 
 

--------------------------------------------------------------------------------